Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I as well as the Species of “nitrile” marker functional group, drawn to claims 1-6 and 8, in the reply filed on 29 November 2022 is acknowledged.
Claims 7 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
“the additive having a marker functional group that absorbs infrared radiation having a wavelength in a predetermined range between about 2100 cm-1 and about 2300 cm-1” “wherein the marker functional group comprises a triple bond”, 
does not reasonably provide enablement for:
“the additive having a marker functional group that absorbs infrared radiation having a wavelength in a predetermined range between about 2100 cm-1 and about 2300 cm-1” wherein the marker functional group is any/every possible such marker functional group.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claims 1-3 and 5 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites “an additive having a marker functional group that absorbs infrared radiation having a wavelength in a predetermined range between about 2100 cm-1 and about 2300 cm-1.”
Upon consultation with the Specification, the Office observes that Applicant has only disclosed triple bonded compounds as being such suitable marker functional groups which absorbs IR within 2100-2300 cm-1.  For example, Applicant states “As the specific predetermined range between about 2100cm-1 and about 2300cm-1 is relatively empty outside of the absorbances of triple bonded compounds, interferences from other components in the fluid can be reduced” ([0022]); “As the predetermined range between about 2100cm-1 and about 2300cm-1 is desired, the marker functional group may include structure or substituents that give rise to this absorption range, such as a carbon to carbon or carbon to heteroatom triple bond” ([0023]); and the like in [0025]-[0027].
However, IR absorption ranges depend on more factors in addition to the mere presence of a triple bond, as exemplified by isocyanates (-N=C=O), azides (N=N=N), ketenes (-C=C=O), carbodiimides (-N=C=N), and isothiocyanates (-N=C=S), which similarly may absorb within the 2100-2300 cm-1 range.  Notably, these examples are not the only possible known compounds which similarly may absorb within the 2100-2300 cm-1 range.  However, Applicant provides little guidance about how to locate, formulate, or make such a wide breadth of possible marker functional groups.
First, per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the Full claim Scope: (A) breadth of claims; (B) nature of invention; (D) level of ordinary skill; (E) level of predictability; (F) direction provided; (G) working examples; and (H) quantity of experimentation needed.  
That is, seven Wands factors do not support Enablement, four of which relate directly to the current claim scope (A/F/G/H).  
Therefore, there exists a Scope of Enablement deficiency for the current claims.
Second, while there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. An original claim may lack Written Description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, a broad Genus claim is presented (encompassing all possible marker functional groups having an IR absorption between 2100-2300 cm-1), but the disclosure only describes a narrow Species (specifically, compounds comprising a triple bond) with no evidence that the Genus is contemplated.  For example, there is simply no evidence that Applicant actually contemplated any of isocyanates (-N=C=O), azides (N=N=N), ketenes (-C=C=O), carbodiimides (-N=C=N), or isothiocyanates (-N=C=S), or any other possible compound with a suitable IR absorption, and thus it is further unclear whether any of these compounds were actually possessed by Applicant during disclosure.  
Accordingly, there also exists an inadequate Written Description for the full scope of the claims.
Claims 2, 3, and 5 are rejected by dependency on claim 1.  In contrast, claim 4, 6, and 8 each require a triple bond.
For examination purposes, claims will be read as though independent claim 1 includes the “triple bond” feature:
“1. (Currently Amended) A system comprising: 
a wellbore servicing fluid comprising an additive, the additive having a marker functional group that absorbs infrared radiation having a wavelength in a predetermined range between about 2100 cm-1 and about 2300 cm-1, wherein the marker functional group comprises a triple bond; and 
a sensor operable to measure absorption of infrared radiation by the fluid.”

 “4. (Currently Amended) The fluid of claim 1, wherein the additive has a main chain comprising repeating units of a substituted or unsubstituted C1 to C10 alkane or C1 to C10 alkene”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tchakarov (2002/0043620) (cited by Applicant).
The rejections over Tchakarov are provided merely to demonstrate the breadth of the current claims.  Applicant should primarily focus on the 103 rejections over Pearl, below.
Regarding independent claim 1, Tchakarov discloses A system (abstract “A logging while drilling and wire line system for analyzing the concentration of … another substance”) comprising: 
a wellbore servicing fluid (e.g., [0044] “a horizontal or steep incline logging while drilling application” i.e. analyzing the drilling fluid) comprising an additive ([0034] “If an interfering molecule is resident within the fluid sample” i.e. the interfering molecule is in the drilling fluid), the additive having a marker functional group that absorbs infrared radiation between 4.1 and 4.4 microns, wherein the marker functional group comprises a triple bond ([0034] “Interference from absorbance by other molecules in the range between 4.1 and 4.4 microns should not interfere with the carbon dioxide measurements because other molecules absorbing light in such range, such as alkynes and nitrites, typically comprise unstable triple-bonded compounds not typically found in natural gas and other downhole formation fluids”); and 
a sensor operable to measure absorption of infrared radiation by the fluid ([0044] “an infrared detection module 10”).
As above, Tchakarov does not specify that the “alkynes” and other “triple-bonded compounds” absorb IR between 2100-2300 cm-1.  Nevertheless, absorbing IR between 2100-2300 cm-1 is inherent to alkynes and other triple-bonded compounds.  Accordingly, Tchakarov necessarily discloses:
“a wellbore servicing fluid comprising an additive, the additive having a marker functional group that absorbs infrared radiation having a wavelength in a predetermined range between about 2100 cm-1 and about 2300 cm-1, wherein the marker functional group comprises a triple bond.”
The Office recognizes that, in the Specification, Applicant states “The additive may be any compound added to a drilling fluid” ([0013]), and “any compound” appears to reasonably include Tchakarov’s interfering molecules.
Regarding claim 3, Tchakarov discloses wherein the sensor includes an infrared spectrometer (e.g., [0010] “In different embodiments of the apparatus, the sensor can measure infrared absorbance in ranges between 4.1 and 4.4 microns or measure attenuated total reflectance to identify carbon dioxide concentration, and between 3.2 and 3.6 microns to provide data representing methyl and methylene concentrations. Other selectable wave numbers for methane comprise 1667, 2200, 2318, and 2372” and [0011] “A transmitter is operated to discharge near or mid-infrared light, and an absorbance sensor or an attenuated total reflectance probe is operationally positioned and operated to measure the fluid sample near or mid-infrared light absorbance or attenuated total reflectance”).
Regarding claim 6, Tchakarov discloses wherein the marker functional group comprises a carbon to carbon or carbon to heteroatom triple bond ([0034] “molecules absorbing light in such range, such as alkynes”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as obvious over Pearl (2017/0204718) (cited by Applicant), as evidenced by Huang (2012/0000644).
Regarding independent claim 1, Pearl discloses A system (abstract “optically interacting a material of interest with a chemical filter and a detector that together are configured to detect a characteristic of the material of interest”) comprising: 
a wellbore servicing fluid ([0016] “detecting and measuring in or near real-time the characteristics, including compositions, of the fluids used in cementing operations”) comprising an additive ([0034] “a fluid or an analyte thereof”), the additive having a marker functional group that absorbs infrared radiation ([0043] “the accumulated absorption profiles of the plurality of absorbing layers forming sensing layer 106 may return an optical signal (i.e., absorption or transmission) of the sample when chemical filter 100 is interacted with an electromagnetic radiation” and [0031] “As used herein, the term “electromagnetic radiation” refers to … infrared and near-infrared radiation”), wherein the marker functional group comprises a triple bond ([0029] “Exemplary analytes may include … nitrile rubber (butadiene acrylonitrile copolymer)”); and 
a sensor operable to measure absorption of infrared radiation by the fluid (e.g., [0041] “an exemplary chemical filter 100 deposited on a detector 102 suitable for use in the optical analysis devices used in the systems and methods described herein. The chemical filter 100 includes a reflecting layer 104 between a sensing layer 106 and the detector 102”).
As above, Pearl describes measuring analytes such as butadiene acrylonitrile copolymer rubber ([0029]) based on absorption of electromagnetic radiation, which include infrared ([0031]), but fails to specify the IR range.
Butadiene acrylonitrile copolymer rubber absorbs infrared in the 2100-2300 cm-1 range.  For example, Huang provides evidence of this, stating “FIGS. 5 through 7 show the FTIR spectra of un-fluorinated CP-N, CP-X and CP-H, respectively. The IR bands in these spectra are typical ones seen in a spectrum of NBR, XNBR or HNBR compounds. For example, band 501 shown in FIG. 5 includes two peaks 500 and 502. These peaks correspond to certain chemical elements and the size of the peak is related to the amount of the corresponding chemical component. In all of the three spectra in FIGS. 5-7, the 3000-2850 cm-1 double bands are due to C--H bonds. Around 2235 cm-1 is a weak band which is from CN nitrile triple bonds. The bands of 1670-1640 cm-1 indicate the C=C bonds, which are from carbon-carbon double bond residuals of uncross-linked spots” ([0054]).  NBR = acrylonitrile butadiene rubber ([0032]).  Accordingly, Pearl describes measuring analytes such as butadiene acrylonitrile copolymer rubber, which absorbs infrared radiation having a wavelength in a predetermined range between about 2100 cm-1 and about 2300 cm-1 (thereby including:
“a wellbore servicing fluid comprising an additive, the additive having a marker functional group that absorbs infrared radiation having a wavelength in a predetermined range between about 2100 cm-1 and about 2300 cm-1, wherein the marker functional group comprises a triple bond”).
It is possible that Pearl fails to disclose this combination as a single embodiment, based on the breadth of analytes, EM spectra, and detectors described by Pearl.  
Nevertheless, even if it is somehow found that Pearl fails to disclose this combination per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearl to include, specifically, focusing on the IR spectra around 2235 cm-1 to detect butadiene acrylonitrile copolymer rubber, in order to detect or monitor “in or near real-time the characteristics, including compositions, of the fluids used in cementing operations” targeting a known analyte at a known electromagnetic band (as exemplified by Huang)
Regarding claim 2, Pearl discloses a controller coupled with the sensor ([0062] “Computer hardware used … herein can include a processor configured to execute one or more sequences of instructions, programming stances, or code stored on a non-transitory, computer-readable medium. The processor can be … a controller”); the controller is operable to determine a concentration of the additive in the fluid based on the absorption of infrared radiation by the additive in the predetermined range (e.g., [0037] “the output from the detector can be converted into the magnitude of the characteristic of interest (e.g., the concentration of an analyte)”).
Regarding claim 3, Pearl discloses wherein the sensor includes an infrared spectrometer ([0043] “the accumulated absorption profiles of the plurality of absorbing layers forming sensing layer 106 may return an optical signal (i.e., absorption or transmission) of the sample when chemical filter 100 is interacted with an electromagnetic radiation” and [0031] “As used herein, the term “electromagnetic radiation” refers to … infrared and near-infrared radiation”; this must be with an infrared spectrometer).
As in claim 1, even if it is somehow found that Pearl fails to disclose this combination per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearl to include, specifically, focusing on the IR spectra around 2235 cm-1 to detect butadiene acrylonitrile copolymer rubber with an infrared spectrometer, in order to detect or monitor “in or near real-time the characteristics, including compositions, of the fluids used in cementing operations” targeting a known analyte at a known electromagnetic band (as exemplified by Huang)
Regarding claim 4, Pearl discloses “Exemplary analytes may include … nitrile rubber (butadiene acrylonitrile copolymer)” ([0029]).  The structure of butadiene acrylonitrile copolymer is:

    PNG
    media_image1.png
    244
    1138
    media_image1.png
    Greyscale

Accordingly, Pearl also provides “wherein the additive has a main chain comprising repeating units of a substituted or unsubstituted C1 to C10 alkane or C1 to C10 alkene,” by virtue of the butadiene units being repeating units of an unsubstituted C4 alkene.
Regarding claim 6, Pearl discloses wherein the marker functional group comprises a carbon to carbon or carbon to heteroatom triple bond ([0029] “Exemplary analytes may include … nitrile rubber (butadiene acrylonitrile copolymer)”; acrylonitrile is a carbon to nitrogen heteroatom triple bond).
Regarding claim 8, Pearl discloses wherein the marker functional group comprises a nitrile ([0029] “Exemplary analytes may include … nitrile rubber (butadiene acrylonitrile copolymer)”).

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Pearl as in claim 1 (as evidenced by Huang), and further in view of Reddy (10,351,754).
Regarding claim 5, Pearl discloses “Exemplary analytes may include … nitrile rubber (butadiene acrylonitrile copolymer)” ([0029]).
However, Pearl fails to disclose a molecular weight of <10,000 g/mol for the butadiene acrylonitrile copolymer. 
Nevertheless, this appears to be a known molecular weight for butadiene acrylonitrile copolymer in cement.  For example, Reddy teaches “A composition for use as a latex cement additive, the composition comprising … a liquid elastomer” (abstract) such as “The liquid elastomer in Sample 10 was a copolymer of acrylonitrile and butadiene containing 18% by weight acrylonitrile and chain-end terminated with carboxy groups having a molecular weight of 3600 purchased from Sigma Aldrich Chemical Company (St. Louis, Mo.)” (Col. 9, lines 15-20), wherein “Advantageously, the liquid elastomer in the latex cement additive can flow into cracks and fractures in the cement, such as cracks in the cement column, microannulus at the casing to cement interface, and microannulus at the cement to cement interface in a crack. Advantageously, the liquid elastomer in the latex cement additive can absorb and dissipate imposed stresses better than solid elastomers” (Col. 3, lines 49-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearl to include wherein the analyte is a butadiene acrylonitrile copolymer “wherein the additive has a molecular weight of less than 10,000 g/mol,” such as a molecular weight of 3600 g/mol, in order to use a “liquid elastomer” that “can flow into cracks and fractures in the cement” and “can absorb and dissipate imposed stresses better than solid elastomers,” and also have a suitable “analyte” in Pearl.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Second, the modification is obvious as no more than the use of familiar elements (known butadiene acrylonitrile copolymer w/ MW 3600) according to known techniques (use as an analyte and also use as a latex cement additive) in a manner that achieves predictable results (monitoring the concentration of the butadiene acrylonitrile copolymer in the cement and also benefiting from its ability to absorb and dissipate imposes stresses in the cement).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The other reference to Huang (2017/0129982) provides further evidence that nitrile butadiene rubber of <10,000 g/mol MW is known, stating “This application uses a typical Capstone 62-MA and a typical HNBR (17% CAN, 5% unsaturation and 5550 Molecular Weight) to demonstrate the present invention. However, this invention can be applied to all nitrile elastomers including NBR (Nitrile Butadiene Rubber), XNBR (Carboxylated Nitrile Butadiene Rubber), and HNBR” ([0066]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674